                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

 JOE KENNETH WHITT, JR.,                         )
                                                 )        Case No. 4:20-cv-16
        Plaintiff,                               )
                                                 )        Judge Travis R. McDonough
 v.                                              )
                                                 )        Magistrate Judge Christopher H. Steger
 DR. MILLER,                                     )
                                                 )
        Defendant.                               )


                                      JUDGMENT ORDER


       For the reasons set forth in the memorandum opinion filed herewith, this pro se prisoner’s

complaint for relief filed under 42 U.S.C. § 1983 is DISMISSED for want of prosecution pursuant

to Fed. R. Civ. P. 41(b). Because the Court CERTIFIED in the memorandum opinion that any

appeal from this order would not be taken in good faith, should Plaintiff file a notice of appeal, he

is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

The Clerk is DIRECTED to close the file.

       SO ORDERED.
                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT
   s/ John Medearis
  CLERK OF COURT




Case 4:20-cv-00016-TRM-CHS Document 6 Filed 05/29/20 Page 1 of 1 PageID #: 25
